358 F.2d 301
June H. STEPHENS, Appellant,v.Jesse D. HARRIS, Warden, U. S. Medical Center, Springfield, Missouri, Appellee.
No. 18195.
United States Court of Appeals Eighth Circuit.
March 28, 1966.

June H. Stephens, pro se.
F. Russell Millin, U. S. Atty., and Clifford M. Spottsville, Asst. U. S. Atty., Kansas City, Mo., for appellee.
Before MATTHES, MEHAFFY and GIBSON, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the United States District Court for the Western District of Missouri denying appellant's petition for habeas corpus and his application for restraining order against the Attorney General's Office seeking to prohibit his transfer out of the judicial district pending hearing on this application for writ.


2
The well considered opinion of District Judge William R. Collinson, published at 250 F. Supp. 641, contains a detailed statement of the facts and reflects that the District Court treated all of appellant's allegations as true.


3
We agree with the District Court's conclusion that appellant has misconstrued his remedy in applying for habeas corpus, and on the basis of Judge Collinson's opinion, the judgment of the District Court is affirmed.


4
For authorities supportive of the conclusion reached by Judge Collinson, see Eagles v. United States, 329 U.S. 304, 307, 311, 312, 67 S. Ct. 313, 91 L. Ed. 308 (1946); McNally v. Hill, Warden, 293 U.S. 131, 55 S. Ct. 24, 79 L. Ed. 238 (1934); Williams v. Steele, 194 F.2d 32, 34 (8th Cir. 1952); Taylor v. United States, 179 F.2d 640, 643 (9th Cir. 1950); Dayton v. Hunter, 176 F.2d 108 (10th Cir. 1949).